In the

        United States Court of Appeals
                            For the Seventh Circuit
                                 ____________________ 
No. 16‐2436 
MARY R. RICHARDS, 
                                                          Plaintiff‐Appellant, 

                                                    v. 

U.S. STEEL, 
                                                          Defendant‐Appellee. 
                                 ____________________ 

               Appeal from the United States District Court for the 
                          Southern District of Illinois. 
                  No. 3:15‐cv‐00646 — J. Phil Gilbert, Judge. 
                                 ____________________ 

     ARGUED DECEMBER 9, 2016 — DECIDED AUGUST 28, 2017 
                 ____________________ 

  Before  WILLIAMS  and  HAMILTON,  Circuit  Judges,  and 
CHANG, District Judge. 
   CHANG,  District  Judge.  Mary  Richards  filed  this  lawsuit 
against her employer, U.S. Steel. As the case comes to us, all 
that  remains is an  Illinois state‐law claim for intentional  in‐

                                                 
Of the Northern District of Illinois, sitting by designation.  
2                                                          No. 16‐2436 

fliction of emotional distress. On that claim, the district court 
entered summary judgment against Richards on the ground 
that  it  is  preempted  by  the  Illinois  Human  Rights  Act,  775 
ILCS  5/8‐111(D).  Although  our  analysis  of  the  preemption 
issue differs from the district court’s take on it, we agree that 
the  emotional‐distress  claim  fails  as  a  matter  of  law.  U.S. 
Steel can be held responsible for only a subset of the factual 
allegations  that  Richard  relies  on,  and  on  that  set  of  facts, 
U.S.  Steel  did  not  engage  in  “extreme  and  outrageous”  be‐
havior under Illinois common law. We thus affirm the entry 
of  summary  judgment  against  plaintiff  on  her  emotional‐
distress claim. 
      
                           I. Background 
                                    
                               A. Facts 
                                      
    Because the district court granted summary judgment to 
U.S.  Steel,  we  recite  the  facts  in  the  light  most  favorable  to 
Richards. Richards was hired by National Steel Corporation 
in 1995, and she continued to work for the company follow‐
ing its sale to U.S. Steel in 2003. At some point in 2009 or ear‐
ly  2010,  Richards  did  a  four‐month  rotation  as  a  “learner 
electrician” in a department supervised by Daniel Harris. R. 
29–8,  Harris  Dep.  at  6.  During  that  rotation,  Richards  told 
Harris that she wanted to be the best electrician she could be. 
Harris Dep. at 11. But in response, Harris told Richards that 
she would never be able to meet his standards. Id.  
    After  the  learner‐electrician  stint,  Richards  moved  on  to 
different department, namely, the Basic Oxygen Furnace De‐
No. 16‐2436                                                           3

partment,  where  she  worked  from  April  2010  to  January 
2011. R. 29–1, Richards Dep. at 15, 28. There, Jesse Byrd was 
one  of  her  supervisors.  R.  29–3,  Byrd  Dep.  at  11.  Richards 
had  several  negative  experiences—most  involving  Byrd—
during the nine months that she worked in the Furnace De‐
partment.  
    For example, on her first day at the Furnace Department, 
Richards  met  with  Byrd  in  his  office.  Richards  Dep.  at  36. 
During this meeting, Byrd asked Richards whether she could 
draw a motor circuit and what she had learned in blueprint 
class.  Id.  at  36–37.  Richards  was  the  only  learner  electrician 
to be asked those questions. Richards Dep. at 37–38. In May 
2010  (the  month  after  she  started  in  the  Furnace  Depart‐
ment),  Richards  lost  a  work  glove.  Richards  Dep.  at  45–46. 
On her break, she approached Byrd, who was talking to four 
or  five  men  at  the  time,  and  she  asked  for  a  new  pair  of 
gloves. Id. at 45–46. In response, Byrd asked her if she want‐
ed  one  glove  or  two—and  then  made  a  comment  about  in‐
competent people. Richards Dep. at 46.  
     In June 2010, Richards had another encounter with Byrd. 
Richards  was  walking  from  a  patio  back  to  the  work  area 
when Byrd approached her, jerked her jacket open, and said 
“I  like  that”  while  staring  at  her.  Richards  Dep.  at  38–39. 
Richards was shocked and scared, so she “got the hell away 
from” Byrd. Richards Dep. at 39.  
    Around  three  months  later,  one  of  Richards’s  coworkers 
succumbed to heat exhaustion. Richards took that coworker 
to the break room, called 911, and started to administer first 
aid.  Richards  Dep.  at  87.  When  Byrd  showed  up,  Richards 
offered to retrieve her and her coworker’s tools from the job 
4                                                        No. 16‐2436 

site,  but  Byrd  went  “b[ers]erk”  and  told  her  to  stay  put. 
Richards  Dep.  at  88. After  around  30  minutes,  Richards  left 
the  break  room  to  go  back  to  the  job  site  to  “see  what  was 
going  on,”  and  she  ran  into  Byrd.  Id.  Richards  just  asked 
Byrd  if  it  was  ok  for  her  to  retrieve  the  tools,  but  Byrd 
“screamed at  [her]  again,”  so  she  walked  away,  returned  to 
the  break  room,  and  sat  down  at  a  table.  Id.  at  89.  Byrd 
walked  in,  towered  over  Richards,  and  told  her  to  tell  him 
that  her  boss  (which  was  him)  was  a  prick.  Id.  Byrd  then 
stood  behind  Richards  and  said  “[m]atter  of  fact,  tell  your 
boss he’s a prick.” Id. Richards replied, “I don’t have to, you 
already did.” Id.  
   Later  that  same  day,  Richards  was  in  the  breakroom 
when  Area  Manager  Lowery  McBride  (Byrd’s  supervisor) 
came  into  the  room.  Richards  Dep.  at  206.  Without  saying 
anything, McBride grabbed Richards’s radio off of her chest 
to make a call. Id. at 207. The radio had been hooked to Rich‐
ards’s bra. Id.  
    Toward the end of December 2010, Richards had several 
more  run‐ins  with  Byrd.  In  one  incident,  Richards  had  to 
stand  on  a  bucket  in  order  to  reach  some  screws  that  she 
needed to fix a light. Richards Dep. at 43. Byrd saw her do‐
ing this and said, “You think that bucket will hold all that?” 
Richards’  Dep.  at  43.  Two  other  electricians  were  in  the 
room.  Richards  Dep.  at  43.  In  this  same  time  period,  Rich‐
ards and several coworkers were gathered in the break room 
when Byrd came in and told a sexual joke. Richards Dep. at 
92.  
    Then, on December 31, 2010, Byrd asked Richards to call 
a  coworker  and  ask  that  coworker  if  he  would  work  over‐
No. 16‐2436                                                          5

time.  Richards  Dep.  at  68–69.  During  the  call,  the  coworker 
asked Richards if she could work the overtime instead. Rich‐
ards  Dep.  at  69.  When  Byrd  heard  this  he  told  Richards  to 
get off the phone and said “[b]efore I let you work the over‐
time, I’ll jump off the bridge.” Richards Dep. at 69. Richards 
retorted, “I’ll take you to the bridge.” Id. Richards ended up 
working the overtime shift, and Byrd placed her on trash de‐
tail  (though  Richards’s  coworker  ended  up  taking  out  most 
of the trash, Richards Dep. at 112).  
    During  Richards’s  nine  months  in  the  Furnace  Depart‐
ment,  Byrd  also  (1)  criticized  her  in  front  of  her  coworkers 
for putting a box on the floor instead of on a shelf; (2) asked 
Richards  if  she  was  listening  to  him  and  said  “[w]hat,  are 
you scared of me?”; (3) threatened to fire Richards after she 
called him for help with a unit breakdown; and (4) ominous‐
ly told  her  that she was sitting in a chair where a coworker 
had sat when he was fired. According to Richards, Byrd also 
would  not  give  her  the  tools  she  needed  to  do  her  job,  de‐
spite  providing  tools  to  other  Department  employees.  Rich‐
ards Dep. at 15. When asked for specifics during her deposi‐
tion,  however,  Richards  remembered  only  two  instances. 
Once,  Richards  asked  for  two  stick  rulers—one  for  her  and 
one for her coworker—but she received only one, which she 
gave to her coworker. Richards Dep. at 24, 32–33. The second 
time, Richards was out of the office on leave, and Byrd gave 
everyone  in  the  Furnace  Department  a  flashlight  as  a 
Christmas gift. Id. at 26. When Richards returned from leave, 
Byrd did not have a flashlight for her. Id. at 26.  
   Richards left the Furnace Department on January 9, 2011 
and  began  working  for  the  Maintenance  Services  Depart‐
ment.  After  she  left,  Byrd  followed  her  and  attempted  to 
6                                                       No. 16‐2436 

speak  with  her  twice.  Richards  Dep.  at  157,  159.  Richards 
does  not  know  what  Byrd  tried  to  say  to  her  because  she 
“just ran away from him.” Richards Dep. at 159.  
    On  January  28,  2011,  Richards  filed  a  discrimination 
complaint  with  U.S.  Steel  about  some  of  Byrd’s  conduct. 
Richards  Dep.  at  279.  Shortly  thereafter,  human  resources 
personnel Lydia Kachigan and Nic Krasucki met with Rich‐
ards and her union representatives to discuss the complaint. 
At that meeting, Kachigan speculated that Byrd had opened 
Richards’s  jacket  to  look  at  an  inside  pocket,  and  told  Rich‐
ards that she needed to adjust to Byrd’s rough management 
style.  
   A couple of weeks later, on February 12, 2011, feeling like 
Kachigan had not adequately addressed her concerns, Rich‐
ards called an U.S. Steel employee hotline to report inappro‐
priate  comments  made  by  Byrd,  as  well  as  the  jacket  inci‐
dent. Richards Dep. at 54, 60. A few days later, Richards met 
with  human  resources  personnel  Mark  Tade  and  David 
Coombes to address this phone call. When Tade asked Rich‐
ards about the jacket incident, she became upset and started 
crying. Tade told Richards she was too emotional and should 
see a psychiatrist. Id.  
    Several months later, while working for the Maintenance 
Services  Department,  Richards  failed  to  show  up  or  call  off 
for  an overtime  shift that she was scheduled to work.  Rich‐
ards  Dep.  at  248,  250.  Richards  was  suspended,  pending  a 
hearing, for her failure to call off. Following that hearing, her 
suspension  was  converted  to  a  discharge.  Richards  Dep.  at 
252, 254. After an arbitration, the discharge was overturned.  
No. 16‐2436                                                           7

     Richards was evaluated by a psychologist in 2013. R. 29–
5,  Jewell  Report.  The  psychologist  diagnosed  Richards  with 
Post‐traumatic  Stress  Disorder  and  Dysthymic  Disorder. 
Jewell  Report  at  5.  He  noted  that  “the  symptoms  of  these 
disorders seem to have appeared as a result of [the] traumat‐
ic  experiences  [Richards]  encountered  while  on  the  job”  at 
U.S. Steel. Id.  
    
                      B. Procedural History 
                                     
    Initially,  Richards  filed  a  three‐count  complaint  in  the 
U.S. District Court for the Southern District of Illinois in No‐
vember  2012.  R.  26–1,  Richards  I  Complaint.  The  complaint 
alleged (1) retaliation, (2) sexual harassment, and (3) the in‐
tentional infliction of emotional distress. Id. U.S. Steel filed a 
motion for summary judgment, asserting that the retaliation 
and  sexual  harassment  claims  were  time‐barred  and  that 
Richards had failed to state a claim for intentional infliction 
of emotional distress. Richards I, 2015 WL 1598081, at *8, *10. 
The  district  court  dismissed  the  retaliation  and  sexual  har‐
assment  claims  as  time‐barred.  Id.  at  *10.  The  district  court 
held  that  Richards  had  stated  a  claim  for  intentional  inflic‐
tion  of  emotional  distress,  but  with  the  federal‐law  claims 
dismissed, the court declined to exercise supplemental juris‐
diction over the remaining claim. Id. at 11. 
    Richards  refiled  her  intentional  infliction  of  emotional 
distress  claim  in  the  Circuit  Court  of  Madison  County  on 
May  1,  2015.  R.  1–1,  Richards  II  Complaint.  U.S.  Steel  re‐
moved  the  case—on  the  basis  of  diversity  jurisdiction—to 
the  U.S.  District  Court  for  the  Southern  District  of  Illinois. 
8                                                         No. 16‐2436 

U.S. Steel then filed another motion for summary judgment, 
this  time  asserting  three  grounds  for  the  dismissal  of  Rich‐
ard’s emotional‐distress claim: (1) Illinois Human Rights Act 
preemption, (2) untimeliness, and (3) failure to state a claim. 
See  R.  26,  U.S.  Steel  SJ  Mot.  U.S.  Steel  also  argued  that  it 
could not be held vicariously liable for some of the conduct 
that  Richards  is  claiming  caused  her  severe  emotional  dis‐
tress.  Id.  at  18  n.8.  The  district  court  granted  U.S.  Steel’s 
summary  judgment  motion  and  dismissed  the  claim  for  in‐
tentional  infliction  of  emotional  distress  on  the  ground  that 
it  is  preempted  by  the  Human  Rights  Act.  Richards  v.  U.S. 
Steel, No. 15‐cv‐00646‐JPG‐SCW, 2016 WL 2755003, at *3 (S.D. 
Ill. May 12, 2016) (Richards II). The district court held that the 
emotional‐distress claim is preempted because it is “’inextri‐
cably  linked’  to  her  claims  of  retaliation  and  sexual  harass‐
ment.” Id. at *2; see also id. (“[A] review of the complaint in‐
dicates  that  all  the  allegations  relate  to  a  hostile  work  envi‐
ronment and retaliatory discharge.”). Richards appeals from 
the grant of summary judgment in U.S. Steel’s favor. 
      
                      II. Standard of Review 
                                        
     We review a district court’s grant of summary judgment 
de novo, construing all facts and reasonable inferences in the 
non‐moving party’s favor. Melton v. Tippecanoe Cnty., 838 F.3d 
814, 818 (7th Cir. 2016). Summary judgment is proper “if the 
movant shows that there is no genuine dispute as to any ma‐
terial fact and the movant is entitled to judgment as a matter 
of  law.”  Fed.  R.  Civ.  P.  56(a).  And  there  may  be  more  than 
one  basis  to  affirm  the  entry  of  summary  judgment:  “[w]e 
can affirm on any ground supported by the record so long as 
No. 16‐2436                                                               9

the  issue  was  raised  and  the  non‐moving  party  had  a  fair 
opportunity to contest the issue in the district court.” Locke v. 
Haessig, 788 F.3d 662, 666 (7th Cir. 2015). 
       
      III. Preemption under the Illinois Human Rights Act 
                                   
    In  this  appeal,  Richards  argues  that  the  Illinois  Human 
Rights Act does not  preempt her common law claim for in‐
tentional  infliction  of  emotional  distress.  The  statutory 
source of preemption is Section 8-111(D) of the Act: “[e]xcept 
as  otherwise  provided  by  law,  no  court  of  this  state  shall 
have jurisdiction over the subject of an alleged civil rights vio‐
lation other than as set forth in this Act.” 775 ILCS 5/8-111(D) 
(emphases added).1 That statutory provision tells us that the 
“subject” of an alleged “civil rights violation” must be heard 
under the procedures of the Act.  
    In  the  context  of  employment  cases,  the  Human  Rights 
Act defines “civil rights violation” to include sex discrimina‐
tion in employment. Specifically, it is a civil rights violation 
“[f]or any employer to refuse to hire, to segregate, or to act 
with  respect  to  recruitment,  hiring,  promotion,  renewal  of 
employment,  selection  for  training  or  apprenticeship,  dis‐
charge,  discipline,  tenure  or  terms,  privileges  or  conditions 
of employment on the basis of unlawful discrimination,” 775 
ILCS  5/2‐102(A),  which  includes  discrimination  against  a 
person  because  of  her  sex,  see  id.  §  1–103(Q).  The  Act  also 
                                                 
1
   The preemption provision was previously designated as subparagraph 
(C) of Section 8‐111, so earlier opinions refer to the provision as Section 
8‐111(C) instead of Section 8‐111(D). The redesignation was effective on 
January 1, 2008. See Ill. Public Act 95–243, § 5.  
10                                                         No. 16‐2436 

specifically  bans  sexual  harassment  in  employment:  it  is  a 
civil  rights  violation  for  “any  employer,  employee,  agent  of 
any  employer,  employment  agency  or  labor  agency  to  en‐
gage  in  sexual  harassment.”  775  ILCS  5/2‐102(D).  Sexual 
harassment in turn is defined as “any unwelcome sexual ad‐
vances or requests for sexual favors or any conduct of a sex‐
ual nature when … such conduct has the purpose or effect of 
substantially  interfering  with  an  individual’s  work  perfor‐
mance or creating an intimidating, hostile or offensive work‐
ing  environment.”  Id.  §  2–101(E).  Finally,  it  is  a  civil  rights 
violation  to  retaliate  against  an  employee  for  complaining 
about  either  sexual  harassment  or  unlawful  discrimination. 
775 ILCS 5/6‐101(A).  
    With  those  statutory  definitions  of  “civil  rights  viola‐
tions,” it is easy in some instances to figure out that a com‐
mon‐law claim is, in actuality, the “subject” of a “civil rights 
violation”  under  the  Act,  775  ILCS  5/8‐111(D),  and  is  thus 
preempted. For example, if an employer refused to hire a job 
applicant on a prohibited basis, such as race or sex, 775 ILCS 
5/1‐103(Q), then that would be a civil rights violation under 
the Act and would not comprise the elements of an emotion‐
al‐distress  claim  (we  discuss  those  elements  in  more  detail 
later).  To  be  sure,  that sort of discriminatory hiring  practice 
would be illegal under the Act (not to mention under federal 
law, in most circumstances), but is not the sort of egregious 
conduct that Illinois courts have deemed to qualify as inten‐
tional infliction of emotional distress. So the unsuccessful job 
applicant could not pursue the claim of discrimination under 
the guise of the common‐law tort of intentional infliction of 
emotional distress. 
No. 16‐2436                                                       11

    But  misconduct  that  arises  in  the  employment  context 
might still form the basis for a sustainable common‐law tort 
under Illinois law. It is true that, in past cases, we have char‐
acterized Section 8‐111(D) as a “preemption” provision, e.g., 
Naeem  v.  McKesson  Drug  Co.,  444  F.3d  593,  602  (7th  Cir. 
2006)—and indeed that statutory provision does require that 
the “subject” of a “civil rights action” be brought only under 
the Human Rights Act. But the Act does not call for preemp‐
tion in the broader sense that all claims arising out of an em‐
ployment  relationship  are  precluded.  That  sort  of  preemp‐
tion  is  sometimes  found  in  federal  statutes  that  block  state‐
law claims relating to, or arising from, an entire category of 
conduct or an entire category of injury. E.g., Northwest, Inc. v. 
Ginsberg,  134  S.  Ct.  1422,  1428  (2014)  (discussing  scope  of 
federal  statute  that  preempts  state  laws  “related  to”  the 
“price,  route,  or  service  of  an  air  carrier,”  49  U.S.C. 
§ 41713(b)(1));  Bruesewitz  v.  Wyeth  LLC,  562  U.S.  223,  230 
(2011)  (discussing  scope  of  federal  statute  that  preempts 
state‐law  claims  for  damages  “arising”  “from  a  vaccine‐
related injury,” 42 U.S.C. § 300aa–22(b)(1)).  
   In  contrast,  the  Human  Rights  Act’s  preemption  provi‐
sion is narrower. As the Illinois Supreme Court explained in 
concluding that common‐law claims may be based on some 
workplace misconduct: 
       The adjudication of tort claims has traditional‐
       ly been within the province of our courts, and 
       we can find nothing in the language of the Act, 
       or  the  policy  underlying  it,  which  indicates 
       that  the  legislature  intended  to  pre‐
       clude … court[s]  from  exercising  jurisdiction 
12                                                        No. 16‐2436 

        over all tort claims related to incidents of sexu‐
        al harassment. 
Maksimovic  v.  Tsogalis,  687  N.E.2d  21,  24  (Ill.  1997).  To  draw 
the line between preemption versus not, the Illinois Supreme 
Court  has  boiled  down  the  inquiry  as  follows:  whether  a 
court “may exercise jurisdiction over a tort claim depends on 
whether the tort claim is inextricably linked to a civil rights 
violation such that there is no independent basis for the action 
apart  from  the  Act  itself.”  Id.  at  23  (emphasis  added).  Put 
another way, the key to preemption is not whether the facts 
that support a common law tort claim (like intentional inflic‐
tion of emotional distress) would also support a claim under 
the  Human  Rights Act,  but  rather  whether  the  plaintiff  can 
prove  the  elements  of  the  tort  “independent  of  any  legal  du‐
ties created by the Illinois Human Rights Act.” Id. at 24 (em‐
phasis added); see  also Geise v. Phoenix Co., 639  N.E.2d  1273, 
1277 (Ill. 1994) (on facts of that case, sexual harassment claim 
preempted because “no independent basis” for common‐law 
claim); Naeem v. McKesson Drug Co., 444 F.3d 593, 602–03 (7th 
Cir. 2006) (“if a plaintiff can allege facts sufficient to establish 
elements of a tort, that tort is not preempted” by the Act). So, 
although  Illinois  case  law  at  times  refers  to  broad‐concept 
formulations of the test, such as whether the claims are “in‐
extricably linked,” or “in essence” one and the same, Maksi‐
movic,  687  N.E.2d  at  23,  the  concrete  question  to  ask  is 
whether the plaintiff states a valid common‐law claim with‐
out  needing  to  rely  on  the  rights  and  duties  created  by  the 
Human Rights Act, id. at 24; Geise, 639 N.E.2d at 1277; Naeem, 
No. 16‐2436                                                               13

444  F.3d  at  602–03.2  Following  the  Illinois  Supreme  Court, 
we too have emphasized that the preemption test “rest[s] on 
an  examination  of  legal  duties,  not  on  the  factual”  overlap 
between the claims. Naeem, 444 F.3d at 603 n.4. Applied here, 
the  factual  overlap  between  Richards’s  statutory  and  emo‐
tional‐distress claim does not matter, so she can pursue tort 
claims free of statutory preemption—as long as she does not 
rely on rights or duties created by the Human Rights Act.  
 
             IV. Analysis of the Emotional‐Distress Claim 
                                           
                                A. Respondeat Superior 
                                    
    In  this  case,  when  we  ask  whether  Richards  can  state  a 
valid  common‐law  claim  without  needing  to  rely  on  rights 
or  duties  sourced  to  the  Human  Rights  Act,  our  answer  is 
no.  Disarmed  of  the  Human  Rights  Act,  Richards  faces  in‐
surmountable  factual  and  legal  hurdles.  First,  the  set  of 
facts—that  is,  the  alleged  misconduct—on  which  Richards 
can rely in asserting the emotional‐distress claim is restricted 
only to those that the Illinois common law would attribute to 

                                                 
2
  It is worth noting that, in resolving U.S. Steel’s summary judgment mo‐
tion, the district court order referred to the “inextricably linked” formu‐
lation as if it were primarily a factual‐overlap test, and the order quoted 
at length from Jansen v. Packaging Corp. of America, 123 F.3d 490, 493 (7th 
Cir. 1997). Richards, 2016 WL 2755003, at *2–3. But Jansen was decided a 
couple of months before Maksimovic, in which the Illinois Supreme Court 
made clear that the preemption‐or‐not test is simply whether the plaintiff 
has established the elements of her tort claim independent of any duties 
supplied  by  the  Human  Rights  Act,  and  rejected  a  factual‐relatedness 
test. Maksimovic, 687 N.E.2d at 23–24. 
14                                                                       No. 16‐2436 

U.S.  Steel.  Although  the  Human  Rights  Act  imposes  strict 
liability  on  an  employer  for  a  supervisor’s  misconduct,  not 
so with the common law. Geise, 639 N.E.2d at 1277 (under the 
common law, “[a]bsent the allegations of sexual harassment, 
Geise would have no independent basis for imposing liabil‐
ity on her former employer under the facts present here”); id. 
(“the Act imposes strict liability on the employer”).  3 Under 
Illinois common law, an “employer may be held vicariously 
liable  for  the  tort  of  an  employee  if  the  tort  is  committed 
within  the  scope  of  the  employment.”  Boston  v.  U.S.  Steel 
Corp., 816 F.3d 455, 467 (7th Cir. 2016). Illinois courts look to 
the criteria identified in Section 228 of the Restatement (Sec‐
ond) of Agency to determine whether an employee’s conduct 
is within the scope of employment: 
           (1)  Conduct  of  servant  is  within  the  scope  of 
           employment if, but only if:  
                 (a)  it  is  of  the  kind  he  is  employed  to  per‐
                 form;  
                 (b) it occurs substantially within the author‐
                 ized time and space limits;  
                                                 
3  In  the  district  court,  U.S.  Steel  raised  this  issue  in  a  footnote,  see  U.S. 

Steel SJ Mot. at 18 n.8, and did so again on appeal, Appellee’s Br. at 11 
n.7.  We  often  find  that  arguments  in  footnotes  are  insufficiently  devel‐
oped, but here U.S. Steel actually cited pertinent case law, and also it was 
Richards’s  burden,  as  the  plaintiff,  to  establish  in  the  first  instance  that 
U.S.  Steel  could  be  held  liable  for  the  alleged  misconduct.  See  Bagent  v. 
Blessing  Care  Corp.,  862  N.E.2d  985,  992  (Ill.  2007)  (to  apply  respondeat 
superior,  plaintiff  has  the  burden  to  show  that  an  employee’s  tortious 
conduct  was  within  the  scope  of  employment).  Yet  Richards’s  briefing 
(both  in  the  district  court and  on  appeal)  made  no meaningful  effort  to 
do so.  
No. 16‐2436                                                             15

            (c)  it  is  actuated,  at  least  in  part,  by  a  pur‐
            pose to serve the master, and 
            (d) if force is intentionally used by the serv‐
            ant  against  another,  the  use  of  force  is  not 
            unexpectable by the master.  
        (2) Conduct of a servant is not within the scope 
        of  employment  if  it  is  different  in  kind  from 
        that  authorized,  far  beyond  the  authorized 
        time or space limits, or too little actuated by a 
        purpose to serve the master.  
Restatement (Second) of Agency § 228 (1958) (cited by Bagent 
v. Blessing Care Corp., 862 N.E.2d 985, 992 (Ill. 2007)). In keep‐
ing with Section 228, an employer is not liable for the acts of 
an employee where the acts complained of were committed 
solely for the benefit of the employee. Boston, 816 F.3d at 467; 
Wright v. City of Danville, 675 N.E.2d 110, 118 (Ill. 1996). And 
in the specific context of sexual assault, the sexual nature of 
the  misconduct  generally  disqualifies  the  employee’s  act  as 
being taken in furtherance of the employer’s interest. Doe ex 
rel.  Doe  v.  Lawrence  Hall  Youth  Servs.,  966  N.E.2d  52,  61  (Ill. 
App. Ct. 2012) (collecting cases and holding that “sexual as‐
sault by its very nature precludes a conclusion that it occurred 
within  the  employee’s  scope  of  employment  under  the  doc‐
trine of respondeat superior”) (emphasis in original); Deloney v. 
Bd. of Educ. of Thornton Twp., 666 N.E.2d 792, 797–98 (Ill. App. 
Ct.  1996).  This  is  so  even  where  the  employment  provided 
16                                                                  No. 16‐2436 

the  opportunity  for  the  employee  to  engage  in  misconduct. 
Doe, 966 N.E.2d at 61–62; Deloney, 666 N.E.2d at 788.4 
     Applying  these  principles  to  this  case,  U.S.  Steel  cannot 
be  held  liable  for  two  of  the  instances  of  misconduct  that 
Richards  has  alleged  in  support  of  the  emotional‐distress 
claim.  The  first  happened  in  June  2010,  when  Richards  was 
walking from a patio back to the work area. Jesse Byrd (one 
of  the  supervisors  in  the  Furnace  Department)  approached 
Richards, jerked her jacket open, and said “I like that” while 
staring at her. Richards Dep. at 38–39. The second happened 
in  around  December  2010.  Richards  and  several  coworkers 
were  gathered  in  the  break  room  when  Byrd  came  in  and 
told  an  off‐color  joke  (described  earlier  in  this  opinion)  in‐
volving his wife. Richards Dep. at 92. Neither instance, even 
though  offensive  in  what  should  be  a  non‐discriminatory 
workplace, had any apparent relation to Byrd’s job duties as 
a supervisor or could be said to further U.S. Steel’s interests. 
Illinois  common  law  does  not  reach  so  far  as  to  attribute 
Byrd’s conduct in those instances to U.S. Steel.  


                                                 
4 
 If this seems too much of a constraint on imposing liability on employ‐
ers,  remember  that  the  Human  Rights  Act  provides  for  much  broader 
attribution  of  misconduct  to  employers,  Geise,  639  N.E.2d  at  1277,  but 
Richards brought claims under the Act too late. We also emphasize that 
Richards has not pursued her claims (either in resisting summary judg‐
ment in the district court or on appeal) against U.S. Steel under a theory 
of negligent hiring, supervision, or retention of Byrd or other individuals 
who  mistreated  her,  Cf.  Anicich  v.  Home  Depot  U.S.A.,  Inc.,  852  F.3d  643 
(7th  Cir.  2017)  (predicting  that  Illinois  would  recognize  a  claim  against 
an  employer  for  a  supervisor’s  murder  of  subordinate  where  the  em‐
ployer had reason to foresee danger and failed to prevent the misuse of 
supervisory authority), so we have no occasion to address those theories. 
No. 16‐2436                                                        17

         B. The “Extreme and Outrageous” Element 
                                      
     Moving beyond the narrowing of the facts that Richards 
can  rely  on,  the  second  hurdle  to  successfully  asserting  a 
claim  for  intentional  infliction  of  emotional  distress  is  the 
high bar set by Illinois case law for that type of claim. Under 
Illinois  law,  a  plaintiff  may  recover  damages  for  intentional 
infliction of emotional distress only if she establishes that (1) 
the  defendant’s  conduct  was  truly  extreme  and  outrageous; 
(2)  the  defendant  intended  to  inflict  severe  emotional  dis‐
tress (or knew that there was at least a high probability that 
its  conduct  would  cause  severe  emotional  distress);  and  (3) 
the  defendant’s  conduct  did  in  fact  cause  severe  emotional 
distress. Feltmeier v. Feltmeier, 798 N.E.2d 75, 80 (Ill. 2003). In 
defining  the  first  element,  the  Illinois  Supreme  Court  has 
held that “to qualify as outrageous, the nature of the defend‐
ant’s conduct must be so extreme as to go beyond all possi‐
ble  bounds  of  decency  and  be  regarded  as  intolerable  in  a 
civilized  society.”  Feltmeier,  798  N.E.2d  at  83.  To  avoid  im‐
posing liability for the rough and tumble of unpleasant—but 
not  law‐breaking—behavior,  the  case  law  instructs  that 
“‘mere  insults,  indignities,  threats,  annoyances,  petty  op‐
pressions, or other trivialities’ do not amount to extreme and 
outrageous  conduct,  nor  does  conduct  ‘characterized  by 
malice  or  a  degree  of  aggravation  which  would  entitle  the 
plaintiff  to  punitive  damages  for  another  tort.’”  Van  Stan  v. 
Fancy Colours & Co., 125 F.3d 563, 567 (7th Cir. 1997) (quoting 
Pub. Fin. Corp. v. Davis, 360 N.E.2d 765, 767 (Ill. 1976)). And 
to avoid imposing liability for idiosyncratic and individual‐
ized  reactions,  “[w]hether  conduct  is  extreme  and  outra‐
geous  is  judged  on  an  objective  standard  based  on  all  the 
18                                                     No. 16‐2436 

facts  and  circumstances  of  a  particular  case.”  Franciski  v. 
Univ. of Chi. Hosps., 338 F.3d 765, 769 (7th Cir. 2003).  
    Liability for emotional distress, as a common‐law tort, is 
even  more  constrained  in  the  employment  context.  “Illinois 
courts  have  limited  recovery  to  cases  in  which  the  employ‐
er’s conduct has been truly egregious.” Van Stan, 125 F.3d at 
568. This is because “personality conflicts and questioning of 
job  performance  are  unavoidable  aspects  of  employment 
and … frequently, they produce concern and distress.” Id. at 
567 (internal quotation marks omitted). Indeed, there is gen‐
eral hesitation “to find intentional infliction of emotional dis‐
tress  in  the  workplace  because,  if  everyday  job  stresses  re‐
sulting from discipline, personality conflicts, job transfers or 
even terminations could give rise to a cause of action for in‐
tentional  infliction  of  emotional  distress,  nearly  every  em‐
ployee would have a cause of action.” Naeem, 444 F.3d at 606 
(internal  quotation  marks  omitted);  see  also  Lewis  v.  School 
Dist. No. 70, 523 F.3d 730, 747 (7th Cir. 2008) (“Employers of‐
ten  and  necessarily  take  actions  during  the  course  of  busi‐
ness that result in emotional distress, but those actions can‐
not be classified as ‘extreme and outrageous’ unless they go 
well  beyond  the  parameters  of  the  typical  workplace  dis‐
pute.”  (internal  quotation  marks  omitted)).  As  a  result, 
courts  are  hesitant  to  conclude  that  conduct  is  extreme  and 
outrageous  in  the  employer‐employee  context  unless  an 
“employer  clearly  abuses  the  power  it  holds  over  an  em‐
ployee  in  a  manner  far  more  severe  than  the  typical  disa‐
greements  or  job‐related  stress  caused  by  the  average  work 
environment.”  Naeem,  444  F.3d  at  605  (internal  quotation 
marks omitted); Lewis, 523 F.3d at 747.  
       
No. 16‐2436                                                                         19

    Under  those  governing  legal  principles,  the  misconduct5 
that  Richards  advances  as  the  premise  of  the  emotional‐
distress claim does not qualify as “extreme and outrageous,” 
even when viewed in the light most favorable to her. As dis‐
cussed earlier in the opinion, Jesse Byrd (a supervisor in the 
Furnace  Department)  and  Daniel  Harris  (the  supervisor  in 
another department), made comments about Richards’s lack 
of  workplace  competency.  Among  other  things,  Byrd  also 
made  an  insulting  remark  about  Richards’s  weight  and 
dared  Richards  to  call  him  an  insulting  name  to  his  face. 
And,  in  one  instance, Area  Manager  Lowery  McBride  (who 
was  Byrd’s  supervisor)  grabbed  a  radio  off  of  Richards’s 
chest to make a call. Although none of these instances are a 
credit  to  a  respectful  workplace,  none  of  them,  either  alone 
or  in  combination,  amount  to  “extreme  and  outrageous” 

                                                 
5  We pause for a moment to comment on the bounds of the set of facts 

that Richards can rely on. First, it is worth noting again that, as discussed 
earlier in the opinion, two instances of misconduct cannot be attributed 
to  U.S.  Steel  under  respondeat  superior.  Second,  we  reject  U.S.  Steel’s  ar‐
gument that Richards is limited to only the three acts that were expressly 
identified in the complaint as comprising the intentional infliction of emo‐
tional  distress.  See  Compl.  ¶  22; Appellee’s  Br.  at  17.  Federal  courts  are 
not confined to the factual allegations in a complaint when considering a 
motion  for  summary  judgment.  See  Fed.  R.  Civ.  P.  56(c).  Third  (and  on 
the  other  hand),  we  do  limit  the  set  of  facts  to  the  events  that  Richards 
actually discussed in her brief on appeal. See Albrechtsen v. Bd. of Regents 
of Univ. of Wis. Sys., 309 F.3d 433, 436 (7th Cir. 2002). In other words, in 
deciding this appeal, we have not considered conduct that Richards her‐
self did not include in her brief, even if other events were mentioned in 
the  pleadings,  depositions,  or  other  documents  filed  with  the  district 
court. It is outside the federal judiciary’s duty to comb through a lengthy 
record to divine additional facts that might support an appellant’s claim. 
Id. 
20                                                     No. 16‐2436 

misconduct  under  Illinois  law.  This  is  especially  true  given 
that this all took place in the workplace, where Illinois com‐
mon law (remember, the Human Rights Act is broader) pays 
special care to avoid transforming employer‐employee disa‐
greements  into  an  emotional‐distress  claim.  See  Naeem,  444 
F.3d  at  605.  The  same  goes  for  the  reactions  of  human  re‐
sources  personnel  Lydia  Kachigan  and  Mark  Tade,  who  al‐
legedly  made  insensitive  remarks  in  response  to  Richards’s 
complaints  about  Byrd.  By  the  time  Richards  met  with  Ka‐
chigan  and  (separately)  Tade,  Richards  already  had  left  the 
Furnace Department and Byrd was no longer her supervisor. 
Nor were the human resources personnel required to believe 
Richards’s version of events. It bears repeating again that the 
Human Rights Act might very well have dictated a different 
response by human resources personnel. But it is a different 
story under Illinois common law, where the bar is set much 
higher.  Richards’s  emotional‐distress  claim  fails  as  a  matter 
of law.  
       
                          V. Conclusion 
                                  
    Constrained  to  the  alleged  misconduct  that  could  possi‐
bly be attributed to U.S. Steel, Richards has not established, 
independent  of  the  Human  Rights  Act,  that  U.S.  Steel  en‐
gaged  in  “extreme  and  outrageous”  behavior  under  Illinois 
common  law.  We  thus  AFFIRM  the  district  court’s  entry  of 
summary  judgment  against  the  plaintiff  on  her  emotional‐
distress claim.